      Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO
GRETCHEN RAMÍREZ SOSA,             *
                                   *         CIVIL NO.
     Plaintiff,                    *
                                   *         RE: EMPLOYMENT RIGHTS
     v.                            *
                                   *
BARAKAH TWO THOUSAND DRUGS, LLC,   *         PLAINTIFF DEMANDS
and UNITED THREE BROTHERS, INC.,   *         TRIAL BY JURY
d.b.a. FARMACIAS CARIDAD; and      *
INSURANCE COMPANY “ABC,”           *
                                   *
     Defendant.                    *
************************************

                              COMPLAINT
TO THE HONORABLE COURT:
     COMES NOW the plaintiff, by and through the undersigned
counsel, and respectfully alleges, states and requests, as follows:
                           I. INTRODUCTION
     1.1    The plaintiff brings this complaint against her former
employer, claiming compensatory relief for age discrimination,

pursuant to the Age Discrimination in Employment Act of 1967
(“ADEA”).
     1.2    The plaintiff also brings this Complaint for age

discrimination and wrongful discharge under local laws.
     1.3    Plaintiff demands trial by jury.
                          II. JURISDICTION
     2.1    This Honorable Court has subject matter jurisdiction to
allow this suit pursuant to 28 U.S.C. §1331. This action is
authorized pursuant to 29 U.S.C. §626.
     2.2    This Honorable Court has personal jurisdiction over this
civil action because the employment practices and other acts
       Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 2 of 11



alleged to be unlawful were committed and the damages were suffered
by Plaintiff within the jurisdiction of the United States District
Court, District of Puerto Rico.
      2.3    Furthermore,      pursuant        to    42     U.S.C.      §1367(a),   this
Honorable Court has supplemental jurisdiction over the pendent
claims raised herein by Plaintiff, pursuant to Law No. 100 of June
30, 1959 (29 L.P.R.A. §§ 146 et. seq.; henceforth “Act 100”) and
Law   No.   80   of    May   30,    1976   (29      L.P.R.A.      §§   185a   et.   seq.;

henceforth “Act 80”), since they are so related to the aforestated
federal     claim     that   they    all   form      part    of   the    same   case   or
controversy under Article III of the Constitution of the United
States of America.
      2.4    On June 19, 2018, Plaintiff filed timely charges of
employment discrimination with the Anti-Discrimination Unit of the
Equal Employment Opportunity Commission. Plaintiff received the
right-to-sue letter within 90 days prior to the filing of this
complaint.
                                   III. THE PARTIES
      3.1    The plaintiff, Ms. Gretchen Ramírez-Sosa (“Ramírez” or
“Plaintiff”), is a resident of the Commonwealth of Puerto Rico and
citizen of the United States of America. Plaintiff was born on July
6, 1953, and is presently 65 years old.
      3.2    At all times relevant herein Ramírez was an employee,
within the meaning of the applicable statutes and in an age group
protected by such statutes, who fulfilled duties for Defendant as
Director of its Human Resources Office.


                                           2
       Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 3 of 11



      3.3    Ramírez, throughout her tenure with Farmacias Caridad,
was duly qualified to carry out the duties assigned to her in the
position    of    Director     of    Human    Resources;     she    performed     her
functions with a high degree of excellence, diligence and interest
in her work; she had a spotless record; and, she expected to be
treated in a professional and respectful manner at the workplace by
her   employer,      without        the   fear   of    being       the   object    of
discrimination by reason of her age.

      3.4    At all times relevant herein, the defendants Barakah Two
Thousand Drugs, LLC, and United Three Brothers, Inc., d.b.a.
Farmacias     Caridad       (henceforth       collectively     referred      to    as
“Farmacias       Caridad”    or     “Defendant"),     were   corporations         duly
incorporated under the laws of the Commonwealth of Puerto Rico,
with their respective principal place of business in Bayamón,
Puerto Rico, which were authorized to engage, as they did engage,
in the pharmacy business in the island, where they operated a chain
of drug stores, with locations in the municipalities of San Juan,
Barceloneta, Bayamon, Carolina, Caguas and Vega Baja.
      3.5 At all times relevant herein, Farmacias Caridad was an
employer, within the meaning of the applicable statues, which had
more than 300 employees and was engaged in an industry affecting
interstate commerce.
      3.6 At all times relevant herein, INSURANCE                  COMPANY   “ABC,”
which is designated with a fictitiou name because its true name is
unknown to Plaintiff at this time, was an insurance company duly
organized and existing under the laws of the Commonwealth of Puerto


                                          3
      Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 4 of 11



Rico, which had its principal place of business located in the
island and was authorized to engage, as it did, in the insurance
business in the Commonwealth of Puerto Rico.
     3.7     At all times relevant herein, INSURANCE COMPANY “ABC” had
issued and had in full force and effect an insurance policy which
provided coverage for the civil liability of Farmacias Caridad for
damages in a claim such as the one set forth in this Complaint.
                           IV. FACTUAL ALLEGATIONS

     4.1     During the beginning of the month of April 2016, Ramírez
worked as an independent contractor of Farmacias Caridad doing
consulting work for the Human Resources Office.
     4.2 On April 12, 2016, Farmacia Caridads, through its Vice-
president    Mr.   Nabil    Yassin    (“Yassin”)    extended     an   offer   of
employment to Ramírez to occupy the position of Director of Human
Resources.
     4.3     Ramírez   accepted      the    employment   offer   extended     by
Farmacias Caridad, but asked that she be allowed to start work on
July 1, 2016, in order to establish a process of cancellation of
services and transition with the clients she had as a consultant.
     4.4 On June 30, 2016, Ramírez sent an e-mail to Yassin telling
him that she had already completed all pending commitments and
could officially, exclusively and fully integrate with Farmacias
Caridad.
     4.5     On July 1, 2016, Ramírez began working as a full-time
employee without a fixed term for Farmacias Caridad in the position
of Director of Human Resources, at the company's headquarters, with


                                        4
       Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 5 of 11



a monthly salary of $6,153.84 plus employment benefits, such as
payment for the lease of a company car ($535.00 per month) and
cellular phone ($85.00 per month), and coverage in the group
medical     plan    for   employees    ($500.00   per   month),   as   well   as
reimbursement of expenses (e.g., car maintenance and gas). In
short, throughout her employment with Defendant, Ramírez’s monthly
salary and employment benefits amounted to approximately $7,273.85.
      4.6    As Director of Human Resources of Farmacias Caridad,

Ramírez performed the following functions: she was in charge of the
recruitment process, including the publication of available posts,
the interviews of potential employees, the employment offers and
the   initial      employment   processes;     she   carried    out   all   labor
relations, disciplinary and dismissal processes; she was in charge
of solving      payroll    problems;    and,   she   appeared    on   behalf of
Farmacia Caridad, as its Director of Human Resources, in all State
and Federal labor law cases before several agencies, including the
Bureau of Employment Security, the Bureau of Labor Standards, and
the Equal Employment Opportunity Commission.
      4.7    On October 14, 2017, Ramírez realized that she had been
removed from the Human Resources communication group. In view
thereof, she asked Yassin whether something had happened with the
communication between said group. Yassin responded that she had
access to her personal e-mail box and ordered her to open it and
review the incoming e-mails.
      4.8 Following Yassin’s instruction, Ramírez opened her e-mail
box and realized that on October 13, 2017, Yassin had sent her an


                                        5
        Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 6 of 11



email terminating her employment as Director of Human Resources,
effective that same date and without articulating any reason to
justify such decision.
       4.9   Farmacias      Caridad   replaced   Ramírez     in    the    post   of
Director of Human Resources with María Elena Torres, a considerable
much   younger     person    of   lesser    qualifications    and       with   less
experience than she had.
       4.10 Farmacias Caridad discriminated against Ramírez in her

employment by reason of her age. Farmacias Caridad treated Ramírez
less favorably than younger employees who were similarly situated.
She was treated differently from younger employees because of the
disparate way by which she was discharged. Her termination was
unjustified and arbitrary and constituted an act of discrimination
on the basis of her age.
                              V. CAUSES OF ACTION
First Cause of Action:
       5.1   The   paragraphs      stated    hereinbefore         are    literally
incorporated herein and are made part of this paragraph.
       5.2   This First Cause of Action arises under ADEA, 29 U.S.C.
§626(c).




                                        6
      Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 7 of 11



     5.3   Farmacias Caridad discharged and otherwise unlawfully
discriminated against Ramírez with respect to her terms, conditions
and privileges of employment because of her age, in violation of 29
U.S.C. §623(a).
     5.4   Farmacias Caridad’s unlawful discharge of Ramírez caused
her to sustain a loss of earnings. Defendant is thus, liable to
Plaintiff for back pay. To date, Defendant’s unlawful discharge of
Plaintiff has caused her to sustain a loss of earnings in the

approximate amount of $109,107.60 ($7,273.84 x 15 months).
     5.5   Since the Defendant unlawfully discharged Plaintiff, she
is entitled to be reinstated in her employment, pursuant to 29
U.S.C. §626(b).
     5.6   Pursuant to 29 U.S.C. §626(b), Rule 54(d)(1) of the
Federal Rules of Civil Procedure and 28 U.S.C.S. §1920, Plaintiff
is entitled to be awarded the costs to be incurred in this suit,
plus reasonable attorney's fees.
     THEREFORE, Ramírez demands that Judgment be entered in her
favor and against Farmacias Caridad: commanding the latter to
reinstate her in her employment; granting her back pay, in an
amount which at this time is reasonably estimated to be no less
than 0NE HUNDRED AND NINE THOUSAND ONE HUNDRED AND SEVEN DOLLARS
($109,107.00) and front pay; awarding her a reasonable amount for
attorney’s fees, the costs of this action, and pre-judgment and
post-judgment interests; and, granting her such other further
relief that under the circumstances may seem appropriate to this
Honorable Court.


                                   7
        Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 8 of 11



Second Cause of Action:
       5.7   The       paragraphs   stated     hereinbefore    are     literally
incorporated herein and are made part of this paragraph.
       5.8   This Second of Action arises under Act 100, 29 L.P.R.A.
§146.
       5.9   Farmacias Caridad discharged and otherwise unlawfully
discriminated against Ramírez with respect to the compensation,
terms, categories, conditions and privileges of her employment by

reason of her age, in violation of 29 L.P.R.A. §146.
       5.10 Farmacias Caridad’s unlawful discharge of Ramírez caused
her to sustain a loss of earnings. Defendant is thus, liable to
Plaintiff for back pay. To date, Defendant’s unlawful discharge of
Plaintiff has caused her to sustain a loss of earnings in the
approximate amount of $109,107.60 ($7,273.84 x 15 months).=
       5.11 As     a    direct   result   of   Farmacias   Caridad’s   unlawful
employment practices, Ramírez suffered, is suffering and will
continue     to    suffer    severe   mental,     psychological,     moral   and
emotional pain, anguish and distress.
       5.12 On the basis of the foregoing, Ramírez is entitled to
receive a full, just and fair compensation for the aforestated
mental and pecuniary damages which, pursuant to 29 L.P.R.A. §146,
consists in the twofold amount of the actual damages suffered by
her.
       5.13 Since Farmacias Caridad unlawfully discharged Ramírez,
she is entitled to be reinstated in her employment, pursuant to 29
L.P.R.A. §146.


                                          8
      Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 9 of 11



     5.14 Pursuant to Rule 44 of the Puerto Rico Rules of Civil
Procedure, Rule 54(d)(1) of the Federal Rules of Civil Procedure
and 28 U.S.C. § 1920, Plaintiff is entitled to be awarded the costs
to be incurred in this suit, plus reasonable attorney’s fees.
     THEREFORE, Ramírez demands that Judgment be entered in her
favor and against Farmacias Caridad: commanding the latter to
reinstate Plaintiff in her employment; granting her back pay, in an
amount which at this time is reasonably estimated to be no less

than 0NE HUNDRED AND NINE THOUSAND ONE HUNDRED AND SEVEN DOLLARS
($109,107.00) and front pay; awarding her compensation for mental
damages in the amount of ONE HUNDRED AND FIFTY THOUSAND DOLLARS
($150,000.00); doubling such amounts for a global award of FIVE
HUNDRED AND EIGHTEEN THOUSAND TWO HUNDRED AND FIFTEEN DOLLARS
($518,215.00); awarding her a reasonable amount for attorney’s
fees, the costs of this action, and pre-judgment and post-judgment
interests; and, granting her such other further relief that under
the circumstances may seem appropriate to this Honorable Court.
Third Cause of Action:
     5.15 The      paragraphs    stated   hereinbefore    are   literally
incorporated herein and are made part of this paragraph.
     5.16 This Third of Action arises under Act 80, 29 L.P.R.A.
§185a et. seq.
     5.17    Farmacias Caridad discharged Ramírez from her employment
without     just   cause,   in   violation   of   29     L.P.R.A.     §185b.
Consequently, Plaintiff is entitled to receive from Defendant the
salary and additional compensation provided by 29 L.P.R.A. §185a.


                                     9
      Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 10 of 11



     5.18 Pursuant to 29 L.P.R.A. § 185k, Rule 44 of the Puerto
Rico Rules of Civil Procedure, Rule 54(d)(1) of the Federal Rules
of Civil Procedure and 28 U.S.C. § 1920, Plaintiff is entitled to
an award for the costs to be incurred in this suit, plus reasonable
attorney’s fees.
     THEREFORE, Ramírez demands that Judgment be entered in her
favor and against Farmacias Caridad: granting her the statutory
severance pay; awarding her a reasonable amount for attorney’s

fees, the costs of this action and post-judgment interests; and,
granting her such other further relief that under the circumstances
may seem appropriate to this Honorable Court.
                        VI. PRAYER FOR RELIEF
     WHEREFORE, it is respectfully requested that Judgment be
entered by this Honorable Court in favor of Plaintiff and against
Defendant:
     a.   granting Plaintiff all the sums and remedies requested in
this Complaint;
     b.    imposing upon Defendant the payment of all costs and
expenses to be incurred in this lawsuit;
     c.   awarding    Plaintiff     pre-judgment     and   post-judgment
interests, plus a reasonable amount for attorneys’ fees; and
     d.      granting Plaintiff any other relief that she may be
entitled to as a matter of law.
     RESPECTFULLY SUBMITTED.      In San Juan, Puerto Rico, this 18th
day of January, 2019.




                                   10
Case 3:19-cv-01047-ADC Document 1 Filed 01/18/19 Page 11 of 11



                                       S/José F. Quetglas-Jordán
                                       USDC-PR #203411
                                       QUETGLAS LAW FIRM, P.S.C.
                                       1353, Luis Vigoreaux Ave.
                                       PMB 657
                                       Guaynabo, PR 00966
                                       Tel:(787) 406-8915
                                       Email:
                                       jfquetglas@gmail.com;
                                       quetglaslawpsc@gmail.com




                             11
